JjPER CURIAM.
An appeal was lodged with this court pursuant to a motion and order for appeal from a Leesville City Court judgment. Additionally, the Defendant filed a separate writ of review from this same judgment. A review of the record in this matter reveals that Defendant was found guilty of violating a city ordinance.
La.R.S. 13:1896(B) sets forth the jurisdiction for review of criminal cases from a city court. This statute provides that La. Code Crim.P. art. 912.1 applies to all criminal cases tried under a state statute in a city court. In those cases involving trials in a city court on charges other than those involving a violation of a state statute, appeal is to the district court of the parish where the city court is located. Since the conviction currently before the court involves the violation of a city ordinance, the appeal would properly be to Vernon Parish District Court.
14Accordingly, we dismiss both Defendant’s appeal and his writ application.
APPEAL DISMISSED; WRIT DISMISSED.